FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HONG LING,                                        No. 11-70657

               Petitioner,                        Agency No. A096-349-752

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Hong Ling, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen proceedings

based on ineffective assistance of counsel. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion a motion to reopen, and de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and claims of due process violations. Reyes v. Ashcroft, 358 F.3d
592, 595 (9th Cir. 2004). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Ling’s motion to reopen for

failure to show a due process violation where Ling did not establish that her former

attorney’s alleged actions regarding her birth certificate rendered her proceedings

unfair. See Dent v. Holder, 627 F.3d 365, 373 (9th Cir. 2010).

      We lack jurisdiction to review Ling’s contention that the attorney who

represented her before the BIA provided ineffective assistance because she failed

to raise the issue before the BIA, and thereby failed to exhaust her administrative

remedies. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (no

jurisdiction to review legal claims not presented before the BIA).

      Ling’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      11-70657